Citation Nr: 0420028	
Decision Date: 07/23/04    Archive Date: 08/04/04

DOCKET NO.  95-41 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to March 
1972, including service in Thailand from August 1970 to 
August 1971.  

This matter originally came to the Board of Veterans' Appeals 
(Board) from a November 1993 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cheyenne, 
Wyoming, which denied service connection for PTSD.  In 
January 1995, the veteran testified at a hearing at the RO.  
In February 1997, the Board remanded this matter for 
additional development of the evidence.  

On August 13, 1998, the Board issued a decision denying 
service connection for PTSD.  The veteran duly appealed the 
Board's decision to the U.S. Court of Appeals for Veterans 
Claims (Court).  In August 2001, the Court issued an order 
remanding the matter to the Board for readjudication in light 
of enactment of the Veterans Claims Assistance Act of 2000 
(VCAA).

On November 27, 2002, the Board issued another decision 
denying service connection for PTSD.  The veteran again 
appealed the Board's decision to the Court.  While the matter 
was pending before the Court, in April 2004, the veteran's 
attorney and a representative of the VA Office of General 
Counsel, on behalf of the Secretary, filed a Joint Motion for 
Remand.  In an April 2004 order, the Court granted the 
motion, vacated the Board's November 27, 2002 decision, and 
remanded the matter for readjudication consistent with the 
April 2004 Joint Motion.

As set forth below, a remand of this matter is required.  The 
appeal is being remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Under the VCAA, VA has a duty to notify the veteran of the 
information and evidence needed to substantiate and complete 
a claim, including what part of that evidence is to be 
provided by the claimant and what part VA will attempt to 
obtain for the claimant.  In addition, VA must also advise 
the claimant to provide any evidence in his possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2003).  In this case, the veteran's 
attorney has requested a remand of this matter for the 
purposes of ensuring that the veteran receives the required 
notification.

In view of the foregoing, this matter is remanded for the 
following action:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA and its implementing regulations.  
The veteran and any representative should 
then be given a reasonable opportunity to 
respond.

2.  After the action requested above has 
been completed, the RO should again 
review the claim considering all of the 
evidence of record.  If any benefit 
sought on appeal remains denied, the 
veteran and his attorney should be 
furnished a supplemental statement of the 
case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



_________________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




